Citation Nr: 0842730	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from December 1973 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought.  In October 
2008, a videoconference hearing was held before the Acting 
Veterans Law Judge rendering the determination in this claim.


FINDING OF FACT

The veteran does not have hepatitis C that is related to his 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in August 2006, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for hepatitis C.  
Thus, any failure to notify and/or develop this claim under 
the VCAA cannot be considered prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in August 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2006 VCAA notice letter was issued to the appellant 
and his service representative prior to the March 2007 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

The veteran argues that service connection is warranted for 
hepatitis C based on in-service risk factors of sharing razor 
blades and vaccinations/inoculations with a jet injector.  
During his October 2008 Board hearing, he testified, in 
essence, that he also had engaged in some high-risk sexual 
activity during service.  He has submitted two articles taken 
from the Internet which state that Vietnam era veterans have 
a high rate of hepatitis C and detail the story of a veteran 
who believes that he contracted hepatitis C from a jet gun 
injector during active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

Population studies suggest hepatitis C 
can be sexually transmitted.  However, 
the chance for sexual transmission of 
[hepatitis C] is well below comparable 
rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus 
is heartier and more readily transmitted 
than [hepatitis C].  While there is at 
least one case report of hepatitis B 
being transmitted by an airgun injection, 
thus far, there have been no case reports 
of hepatitis C being transmitted by an 
airgun transmission.  The source of 
infection is unknown in about 10 percent 
of acute hepatitis C cases and in 30 
percent of chronic hepatitis C cases.  
These infections may have come from 
blood-contaminated cuts or wounds, 
contaminated medical equipment or multi-
dose vials of medications.

The large majority of hepatitis C 
infections can be accounted for by known 
modes of transmission, primarily 
transfusion of blood products before 
1992, and injection drug use.  Despite 
the lack of any scientific evidence to 
document transmission of hepatitis C with 
airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The veteran's service records consist of an entrance 
examination report, dated in December 1973, and a separation 
examination report, dated in November 1976, treatment reports 
for various symptoms, and immunization records which indicate 
that he received a number of vaccinations.  Service medical 
records do not show treatment for, or a diagnosis of, 
hepatitis.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2003 and 2007.  This evidence shows 
that the veteran was noted to have hepatitis C in 2003.  

A VA examination report, dated in June 2007, shows that the 
veteran reported that he had shared toothbrushes and razor 
blades with other soldiers during service.  He essentially 
denied any other risk factors.  The examiner noted that the 
veteran's service medical records did not contain any 
indication of transient viral sickness.  The diagnosis was 
chronic hepatitis C.  The examiner essentially stated that 
sharing toothbrushes and razor blades was a low to moderate 
risk factor for hepatitis C, that there was no evidence of 
viral infection during service, and that he could therefore 
associate the veteran's hepatitis C with his service "only 
by mere speculation."  The examiner indicated that the 
veteran's claims file had been reviewed.  

In a VA medical opinion, dated in January 2007, it was 
concluded that it was less likely than not that the veteran 
contracted hepatitis C during service.  It was noted that 
there was no record during service to show hepatitis C, a 
gastric condition that would have required surgery, or 
tattoos, and that the veteran's post-service history included 
a surgical procedure and a history of anemia which may have 
required blood transfusion, although the exact date of 
surgery was unavailable.  It was indicated that the veteran's 
C-file had been reviewed.   

In a hepatitis risk factor questionnaire, received in 
September 2006, the veteran denied ever using intravenous 
drugs, or intranasal cocaine, and a history of high-risk 
sexual activity, blood transfusions, tattoos, and other risk 
factors, with the exception of sharing razor blades or 
toothbrushes during service.    

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hepatitis C.  The service medical records show that the 
veteran received a number of vaccinations.  These records do 
not contain any evidence of high-risk activity such as drug 
or alcohol abuse, tattooing, piercings, acupuncture or shared 
toothbrushes or razor blades, or having multiple sexual 
partners.  Further, there is no competent evidence of record 
associating the veteran's hepatitis C with service.  In this 
regard, the only competent opinion is the January 2007 VA 
opinion which weighs against the claim.  

The Board has considered VBA Fast Letter 04-13.  This letter 
merely provides guidance for the development of hepatitis C 
claims.  To the extent that it states that "it is 
biologically plausible" to contract hepatitis C from an 
airgun injector, the mere possibility of such a relationship 
is insufficient to warrant a grant of the claim.  See Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (holding that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as "non-evidence") (citing Sklar v. Brown, 5 
Vet. App. 140, 145-46 (1993)); see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (The term "possibility" also implies 
that it "may not be possible" and it is too speculative to 
establish a nexus.).  

The Board acknowledges that, in June 2006, a VA examiner 
stated that the veteran's hepatitis C could be associated 
with active service "only by mere speculation."  Current 
regulations provide that service connection may not be based 
on a resort to speculation or even remote possibility, 
however.  See 38 C.F.R. § 3.102 (2008); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, even if the June 2006 VA 
examiner's opinion is viewed in the light most favorable to 
the veteran, this evidence does not establish service 
connection for hepatitis C.  

The Board also has considered the two articles submitted by 
the appellant.  This literature does not cite to clinical 
studies or other medical evidence which are sufficiently 
relevant to the claim, however, and are so general in nature 
and nonspecific to the appellant's case that they have little 
probative value.  Therefore, the articles submitted by the 
appellant do not provide a sufficient basis to find that 
there is a causal relationship between his active service and 
hepatitis C.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

Additional evidence in support of the veteran's service 
connection claim for pulmonary tuberculosis is his own lay 
assertions and September 2007 Travel Board hearing testimony.  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

 Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The issue on appeal is based on the contention that hepatitis 
C was caused by service that ended in 1976.  In this case, 
the Board finds that the medical evidence showing that the 
veteran did not have hepatitis C during active service and 
there is no medical nexus between his current hepatitis C and 
active service outweighs the veteran's contention that his 
hepatitis C is related to active service.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


